Title: To James Madison from Thomas Newton, 26 February 1807
From: Newton, Thomas
To: Madison, James



Sir
Collrs. office Norfolk, Febry. 26, 1807.

The inclosed I have just received & forward for your Consideration.  It appears that Capt. Douglass is determind, not deliver any of our poor Seamen, if their birth be ever so well substantiated; Mr. Bond the Consul at Philadelphia has obtaind a servant of Mr. Graffs for him, & I now have him to sennd.  Mr G’s man has four years to serve a negro.  I am respectfully Yr. Obt. Servt.

Thos Newton


Mr. Graffs man was discharged from the Leopard.  Coll Hamilton also apply’d for him.

